Case: 21-60141     Document: 00516398938         Page: 1     Date Filed: 07/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   July 19, 2022
                                  No. 21-60141                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Gilma Yanira Quintanilla-Gonzalez; Gloria Rebeca
   Gonzalez-Quintanilla,

                                                                        Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A209 828 783
                            Agency No. A209 828 784


   Before Stewart, Duncan, and Wilson, Circuit Judges.
   Per Curiam:*
          Gilma Yanira Quintanilla-Gonzalez and her daughter, Gloria Rebeca
   Gonzalez-Quintanilla, a rider on her mother’s asylum application, petition
   for review of a decision of the Board of Immigration Appeals (BIA) affirming,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60141      Document: 00516398938           Page: 2    Date Filed: 07/19/2022




                                     No. 21-60141


   without opinion, the immigration judge’s (IJ) denial of asylum, withholding
   of removal, and protection under the Convention Against Torture (CAT).
   Because the BIA affirmed the IJ’s decision without opinion, we review the
   IJ’s decision. See Moin v. Ashcroft, 335 F.3d 415, 418 (5th Cir. 2003). The
   IJ’s factual findings that an alien is not eligible for asylum, withholding of
   removal, or protection under the CAT are reviewed for substantial evidence.
   E.g., Zhang v. Gonzales, 432 F.3d 339, 343–44 (5th Cir. 2005).
          Quintanilla-Gonzalez seeks asylum and withholding of removal based
   on her membership in two proposed particular social groups (PSGs). Her
   first proposed PSG, Salvadoran women unable to leave their relationships, is
   associated with her assertion that she was the victim of domestic violence.
   The IJ did not err in concluding this PSG is not cognizable. See Jaco v.
   Garland, 24 F.4th 395, 405–07 & n.4 (5th Cir. 2021) (holding PSG consisting
   of “Honduran women who are unable to leave their domestic relationships”
   lacks particularity and social distinction and is inherently circular); Gonzales-
   Veliz v. Barr, 938 F.3d 219, 232 (5th Cir. 2019) (rejecting PSG consisting of
   “Honduran women unable to leave their relationship” for same reasons).
   Matter of A-B-, 28 I. & N. Dec. 307, 309 (A.G. 2021), cited by petitioners for
   support, does not alter our analysis. See Jaco, 24 F.4th at 405–07. Further,
   even if the IJ’s analysis of the PSG issue was cursory, a remand is
   unnecessary, given that the agency would be bound by circuit precedent on
   remand.
          Petitioners do not raise any meaningful challenge to the IJ’s denial of
   Quintanilla-Gonzalez’s claims to the extent they involve the second
   proposed PSG, immediate family members of her daughter.                  The IJ
   determined that family membership can constitute a viable PSG; however,
   Quintanilla-Gonzalez had not established a nexus to a protected ground, and
   her feared threats were related to gang recruitment and economic extortion.
   Because petitioners do not challenge the agency’s dispositive lack-of-nexus



                                          2
Case: 21-60141       Document: 00516398938         Page: 3   Date Filed: 07/19/2022




                                    No. 21-60141


   determination, the issue is forfeited. See Soadjede v. Ashcroft, 324 F.3d 830,
   833 (5th Cir. 2003). Their claims for asylum and withholding of removal
   therefore fail.
          Petitioners do not contest the agency’s denial of protection under the
   CAT. Accordingly, any such challenge is abandoned. See id.
          DENIED.




                                         3